In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00286-CR
      ___________________________

         EX PARTE JOSHUA COOK


   On Appeal from the 30th District Court
         Wichita County, Texas
        Trial Court No. 189,591-C


 Before Sudderth, C.J.; Birdwell and Bassel, JJ.
   Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

      Applicant Joshua Cook has been indicted for murder. This is the second

habeas corpus proceeding in which he challenges the pretrial bail set by the trial court.

In the prior habeas corpus proceeding, we held that the trial court abused its

discretion by failing to reduce a bond amount of $750,000. Upon remand, the trial

court conducted another hearing and reduced Cook’s bail amount to $300,000. In

this proceeding, Cook challenges the reduced amount of his bail as still being

excessive and unreasonable.

      The State has filed an unopposed motion to dismiss the appeal as moot.

According to the motion, Cook posted bail on November 14, 2019. The longstanding

rule in Texas regarding habeas corpus is that “where the premise of a habeas corpus

application is destroyed by subsequent developments, the legal issues raised

thereunder are moot.” See Ex parte Guerrero, 99 S.W.3d 852, 853 (Tex. App.—

Houston [14th Dist.] 2003, no pet.) (per curiam) (citations omitted). Accordingly, we

grant the State’s unopposed motion and dismiss Cook’s appeal as moot.

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 27, 2019



                                           2